DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office action is in response to amendment filed 07/08/2022, where claims 1, 2, 8, 9, 12-17, 19, 20 are amended; claims 10 and 18 are canceled; claim 21 is added; and claims 1-9, 11-17, and 19-21 are currently pending.


Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: regarding claim 19, the US Patent Application Pub. No. 20140340467 (Kajarekar) discloses all of the limitations of claim 12.  However, Kajarekar does not explicitly teach the limitations of perform timing on speech duration of the first participant and determine a nameplate for different users depending on the speech duration is greater than or less than different present durations as in the context of claim 19 as a whole.  Neither along nor in combination, the US Patent Application Pub. No. 20150201162 (Griffin), the US Patent No. 10109092 (Hitchings, Jr.), the US Patent Application Pub. No. 20120313851 (Kasahara), and the US Patent Application Pub. No. 20080218582 (Buckler) remedy the deficiency of Kajarekar as discussed above.


Response to Arguments
Applicant’s arguments, see pg. 10-13, filed on 07/08/2022, with respect to previous rejection of independent claims 1 and 12 under 35 U.S.C. § 103, have been fully considered.  Applicant argued that Kajarekar in view of Griffin do not teach the newly added limitations as currently amended in claims 1 and 12.  For the above reasons, the combination of Kajarekar and Griffin teach all limitations of the independent claims 1 and 12.  However, Examiner respectfully disagreed.  Kajarekar explicitly teach that the participant information may only be shown for the current speaker (¶ [0057]), which suggests that a determination is made whether a particular is speaking or not to determine whether his/she is the current speaker, and display or not display the information accordingly.  Therefore, Kajarekar teaches the newly amended limitations.

Applicant’s arguments, see pg. 13, that the new claim 21 includes the subject matter of claim 1; therefore is also allowable.  However, based on the reason(s) discussed above for claim 1; therefore, claim 21 is also rejected with the same rationale.

Applicant’s arguments, see pg. 13, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, the rejections of the dependent claims are maintained with the rationale set forth above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 11, 12, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajarekar et al., (US 20140340467 A1) (hereinafter Kajarekar).

Referring to claim 12, Kajarekar teaches an electronic nameplate display device in a video conference, wherein the electronic nameplate display device comprises:
a processor; and
a memory coupled to the processor and configured to store instructions that, when executed by the processor (“the videoconferencing equipment may be incorporated into other devices (e.g., a general purpose personal computer (PC))”, ¶ [0023]; “a typical desktop PC may be configured to add-on hardware boards and/or software to enable the PC to participate in a videoconference”, ¶ [0024]; “The videoconferencing device may include input ports for receiving video signals from local video sources”, ¶ [0025]), cause the electronic nameplate display device to be configured to: 
obtain a position of a face of a first participant in the video image; 
obtain identify information of the first participant (“face recognition module 814 may be configured to provide identity of the participants and their locations within video image in the videoconference”, ¶ [0089]);
determine a display position of a first electronic nameplate corresponding to the first participant in the video image based on the position of the face in the video image (“the local videoconferencing device 120 displays a callout box 601 proximally to each participant.  Each callout box 601 may display a name of the respective participant”, ¶ [0055], fig. 6); 
display the identity information using the first electronic nameplate (“Endpoint 101 may also include a display device 122 to which the videoconferencing device 120 provides an output signal via an output port”, ¶ [0044]; “FIG. 6 illustrates an embodiment in which the local videoconferencing device 120 displays a callout box 601 proximally to each participant”, ¶ [0055], fig. 6); and
one or more of:
replace the first electronic nameplate with a second electronic nameplate in response to a change of a speech state of the first participant, wherein the change of the speech state comprises the speech state changes from a non-speaking state to a speaking state or the speech state changes from the speaking state to the non-speaking state;
stop displaying the first electronic nameplate in response to determining that the speech state of the first participant changes from the speaking state to the non-speaking state; or
determine that the speech state of the first participant changes from the non-speaking state to the speaking state, determine whether the first electronic nameplate is in a display state, and display the first electronic nameplate in response to the first electronic nameplate not being in the display state (“videoconferencing device 120 may be operable to analyze the video information to determine which remote participant is currently speaking and may only display participant information for the current speaker”, ¶ [0057]).

Referring to claim 14, Kajarekar further teaches the electronic nameplate display device of claim 12, wherein the instructions further cause the electronic nameplate display device to be configured to configure at least one of a color of the first electronic nameplate (“the local videoconferencing device 120 displays a callout box 601 proximally to each participant.  Each callout box 601 may display a name of the respective participant”, ¶ [0055], fig. 6.  Examiner notes, the callout box is displayed to the user, which inherently has a color in order for the user to see.  In the example of figure 6 where the callout box can be shown in one color, e.g., black lines, while the background of the display can be shown in a different color, e.g., white), a transparency of the first electronic nameplate, a contour form of the first electronic nameplate, a font of a character, a symbol in the first electronic nameplate, a color of a character, or a symbol in the first electronic nameplate.  

Regarding claims 1 and 3, these claims recite the electronic nameplate display method performed by the electronic nameplate display device of claims 12 and 14 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 7, Kajarekar further teaches the electronic nameplate display method of claim 1, further comprising connecting the first electronic nameplate to a face area of the first participant using a straight line or an arrow (each of callout boxes 601-601d is connected to each of the participants using a straight line as shown in figure 6, fig. 6).

Referring to claim 11, Kajarekar further teaches the electronic nameplate display method of claim 1, wherein the identity information comprises at least one of a name, an age, contact information, a place of origin, a working company, a position, or an educational background (“The participant information for each participant may include, for example, distinguishing information associated with the participant, such as a name of the participant”, ¶ [0049]).

Regarding claim 21, the instant claim recites the computer program product comprising instructions that are stored on a computer-readable medium when executed, performs the method steps performed by the electronic nameplate display device of claim 12; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kajarekar as applied to claims 1 and 12 above, and in view of Griffin et al., (US 20150201162 A1) (hereinafter Griffin).

Referring to claim 13, Kajarekar further teaches the electronic nameplate display device of claim 12, wherein the instructions further cause the electronic nameplate display device to be configured to:
determine a distribution status of the face based on the position of the face in the video image (“face recognition module 814 may be configured to provide identity of the participants and their locations within video image in the videoconference based on facial recognition techniques.  Face recognition module 814 may be configured to analyze the video image to determine one or more regions within the video image where a participant's face is located”, ¶ [0089]); and 
determine the display position…of the first electronic nameplate in the video image based on the position of the face in the video image and the distribution status of the face (“the local videoconferencing device 120 displays a callout box 601 proximally to each participant.  Each callout box 601 may display a name of the respective participant”, ¶ [0055], fig. 6).
However, Kajarekar does not explicitly teach determine…a size of the first electronic nameplate.
Griffin teaches determine…a size of the first electronic nameplate (“the multipoint manager element 20 may be configured to adapt a size of the user interface to take into account an increment or a decrement of the additional information requested by the first participant…the participant 13a may indicate an increment in the additional information by selecting a dedicated zone 60 in the user interface 35, such as indicating a ‘+’.  For example the user interface 35 may, when the participant 13a indicates a first increment by selecting the ‘+’ zone 60, display, e.g., the job title and/or the location of the participant 13d further to the identification 58 already displayed”, ¶ [0064], figs. 4A-B).
Kajarekar and Griffin are analogous art to the claimed invention because they are concerning with interface for video conference (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Kajarekar and Griffin before them to modify the videoconferencing devices of Kajarekar to incorporate the function of adapting a size of user interface as taught by Griffin.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Griffin (¶ [0064], figs. 4A-B), because the function of adapting a size of user interface does not depend on the videoconferencing devices of Kajarekar.  That is the function of adapting a size of user interface performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the interface by preserving a natural video conference experience while providing as much information as the user desired as suggested by Griffin (¶ [0064]).

Referring to claim 15, Kajarekar further teaches the electronic nameplate display device of claim 12, wherein the instructions are further configured to cause the electronic nameplate display device to be configured to receive an input message…wherein the input message comprises manual input by the user or voice input by the user (“the participant information for the participant may include information such as the participant's name, telephone number, email address, job title, employer, etc. In some embodiments, the participant information for the participants may be received in response to user input manually specifying the participant information, e.g., via a keyboard or other input device.  In some embodiments, the participant information for the participant may be received in other ways (e.g., from another program or database)”, ¶ [0088]).
However, Kajarekar does not explicitly teach the input message indicates a display requirement of a user on the first electronic nameplate.
Griffin teaches the input message indicates a display requirement of a user on the first electronic nameplate (“the participant 13a may indicate an increment in the additional information by selecting a dedicated zone 60 in the user interface 35, such as indicating a ‘+’.  For example the user interface 35 may, when the participant 13a indicates a first increment by selecting the ‘+’ zone 60, display, e.g., the job title and/or the location of the participant 13d further to the identification 58 already displayed”, ¶ [0064], figs. 4A-B).
Kajarekar and Griffin are analogous art to the claimed invention because they are concerning with interface for video conference (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Kajarekar and Griffin before them to modify the videoconferencing devices of Kajarekar to incorporate the function of indicating whether to display more or less information as required by the user as taught by Griffin.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Griffin (¶ [0064], figs. 4A-B), because the function of indicating whether to display more or less information as required by the user does not depend on the videoconferencing devices of Kajarekar.  That is the function of indicating whether to display more or less information as required by the user performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to add flexibility in the interface by providing as much information as the user desired as suggested by Griffin (¶ [0064]).

Regarding claims 2 and 4, these claims recite the electronic nameplate display method performed by the electronic nameplate display device of claims 13 and 15 respectively; therefore, the same rationale of rejection is applicable. 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kajarekar as applied to claims 3 and 14 above, and in view of Hitchings, Jr., (US 10109092 B1) (hereinafter Hitchings).

Referring to claim 16, Kajarekar teaches the electronic nameplate display device of claim 14; however, Kajarekar does not explicitly teach obtain a skin tone or a dress color of the first participant in the video image; and
determine the color or the transparency of the first electronic nameplate based on the skin tone or the dress color of the first participant.
Hitchings teaches obtain a skin tone or a dress color of the first participant in the video image; and
determine the color or the transparency of the text based on the skin tone or the dress color of the first participant (“the user has manually tapped location 1315 (i.e. the dress of the individual illustrated in the underlying photograph), thereby causing the application to apply the purple tone at the selected location 1315 to the displayed rendering of text 1310”, 16:3-11, fig. 13).
Kajarekar and Hitchings are analogous art to the claimed invention because they are concerning with interface that analyzes an image (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Kajarekar and Hitchings before them to modify the videoconferencing devices of Kajarekar to incorporate the function of extracting a color of a portion of image and apply it to an overlaid text as taught by Hitchings.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Hitchings (16:3-11, fig. 13), because the function of extracting a color of a portion of image and apply it to an overlaid text does not depend on the videoconferencing devices of Kajarekar.  That is the function of extracting a color of a portion of image and apply it to an overlaid text performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the interface by making the text more readable and harmonious as suggested by Hitchings (1:9-13).

Regarding claim 5, the instant claim recites the electronic nameplate display method performed by the electronic nameplate display device of claim 16; therefore, the same rationale of rejection is applicable. 


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajarekar as applied to claims 1 and 12 above, and in view of Kasahara, (US 20120313851 A1) (hereinafter Kasahara).

Referring to claim 17, Kajarekar teaches the electronic nameplate display device of claim 12; however, Kajarekar does not explicitly teach determine whether the first electronic nameplate overlaps a face area of the first participant or another electronic nameplate; and 
determine a new display position and a new size of the first electronic nameplate or the other electronic nameplate when the first electronic nameplate overlaps the face area of the first participant or the other electronic nameplate.
Kasahara teaches determine whether the object overlaps a face area of the first participant…; and 
determine a new display position and a new size of the object when the object overlaps the face area of the first participant… (“the image generation unit 13 can arrange the display objects i so as not to overlap the face region detected by the detection unit 12, as shown in FIGS. 6A and 6B.  In the display image Ha2 shown in FIG. 6A and the display image Ha3 shown in FIG. 6B, the position of the display objects i is changed with respect to the position of the face of the user”, ¶ [0088], figs. 6A-B; “Further, as shown in FIGS. 6C and 6D, the image generation unit 13 can increase or decrease the size of the display objects i (including the size of characters and the like) in a range in which the display objects i do not overlap the face region”, ¶ [0089], figs. 6C-D).
Kajarekar and Kasahara are analogous art to the claimed invention because they are concerning with interface that analyzes an image (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Kajarekar and Kasahara before them to modify the videoconferencing devices of Kajarekar to incorporate the function of reposition and/or changing size of a display object so as not to overlap face region of a user as taught by Kasahara.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Kasahara (¶ [0088]-[0089], figs. 6A-D), because the function reposition and/or changing size of a display object so as not to overlap face region of a user does not depend on the videoconferencing devices of Kajarekar.  That is the function of reposition and/or changing size of a display object so as not to overlap face region of a user performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the user experience by preventing the user’s face from being hidden by the display object as suggested by Kasahara (¶ [0017]).

Regarding claim 6, the instant claim recites the electronic nameplate display method performed by the electronic nameplate display device of claim 17; therefore, the same rationale of rejection is applicable. 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajarekar as applied to claim 1 above, and in view of Buckler, (US 20080218582 A1) (hereinafter Buckler).

Referring to claim 8, Kajarekar teaches the electronic nameplate display method of claim 1.  Kajarekar further teaches identifying the active speaker.  However, Kajarekar does not explicitly teach when the first participant speaks for more than a preset duration, determining that the speech state of the first participant is the speaking state.
Buckler teaches when the first participant speaks for more than a preset duration, determining that the speech state of the first participant is the speaking state (“the user can adjust the duration of time that the system 100 will consider a speaker to be ‘active’ if the speaker has spoken within the duration of time”, ¶ [0119]).
Kajarekar and Buckler are analogous art to the claimed invention because they are concerning with interface for video conference (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Kajarekar and Buckler before them to modify the videoconferencing devices of Kajarekar to incorporate the function of determining a speaker to be active when the speaker has spoken for a duration of time as taught by Buckler.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Buckler (¶ [0119]), because the function of determining a speaker to be active when the speaker has spoken for a duration of time does not depend on the videoconferencing devices of Kajarekar.  That is the function of determining a speaker to be active when the speaker has spoken for a duration of time performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to reduce the chance of error when determining whether the speaker is active or not.

Referring to claim 9, Kajarekar teaches the electronic nameplate display method of claim 1.  Kajarekar further teaches identifying the active speaker.  However, Kajarekar does not explicitly teach when the first participant does not speak for more than a preset duration, determining that the speech state of the first participant is the non-speaking state.
Buckler teaches when the first participant does not speak for more than a preset duration, determining that the speech state of the first participant is the non-speaking state. (“When the Talker 206 determines that a speaker has stopped talking for a predetermined period of time, the Talker 206 invokes a RemoveTalker( ) method 238 of the Meeting Focus object 208 to remove the speaker from the talker map”, ¶ [0077]).
Kajarekar and Buckler are analogous art to the claimed invention because they are concerning with interface for video conference (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Kajarekar and Buckler before them to modify the videoconferencing devices of Kajarekar to incorporate the function of determining a speaker to be active when the speaker has stopped talking for a duration of time as taught by Buckler.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Buckler (¶ [0077]), because the function of determining a speaker to be active when the speaker has stopped talking for a duration of time does not depend on the videoconferencing devices of Kajarekar.  That is the function of determining a speaker to be active when the speaker has stopped talking for a duration of time performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to reduce the chance of error when determining whether the speaker is active or not.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150180919 (Brunson) – discloses a system and a method for determining active speaker in a conference.
US 5828838 (Downs) – discloses a method for holding and passing video token in a video conference based on the speaking participant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144